        Case 3:15-cv-00675-JBA Document 1822 Filed 03/23/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

  UNITED STATES SECURITIES AND EXCHANGE
  COMMISSION,                           Civil No. 3:15cv675 (JBA)
        Plaintiff,
        v.
  IFTIKAR AHMED,                        March 23, 2021
        Defendant, and

  IFTIKAR ALI AHMED SOLE PROP; I-CUBED
  DOMAINS, LLC; SHALINI AHMED; SHALINI AHMED
  2014 GRANTOR RETAINED ANNUNITY TRUST;
  DIYA HOLDINGS LLC; DIYA REAL HOLDINGS, LLC;
  I.I. 1, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; I.I. 2, a
  minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; and I.I.
  3, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents,

         Relief Defendants.


RULING DENYING RELIEF DEFENDANTS’ MOTION TO IMMEDIATELY RENT TWO NYC
                             APARTMENTS

       Relief Defendants move the Court to instruct the Receiver to immediately rent the

New York City apartments to increase the value of the Receivership Estate. (Relief Def.’s

Mot. [Doc. # 1220] at 1; see also Def.’s Reply in Supp. of Relief Def.’s Mot. [Doc. #1239].)

Both the Receiver and the Securities and Exchange Commission (SEC) oppose the motion.

(Receiver’s Obj. [Dec. # 1237]; SEC’s Response in Opp. [Doc. #1238].)

       The Court instructed the Receiver:

       To manage, in consultation with qualified business advisors, and taking into
       consideration the wishes of Defendant and Relief Defendants, and with the dual
       objects of maximizing the realizable value of the assets of the Receivership Estate
       and minimizing the expense charged thereto, the assets of the Receivership Estate,
       pending further order of the Court or until such time that the Receivership Estate
       can be liquidated or modified, including but not limited to management of
       investments and rental and maintenance of real property.
        Case 3:15-cv-00675-JBA Document 1822 Filed 03/23/21 Page 2 of 2




(Order Appointing Receiver [Doc. #1070] at 7.) As part of the real property of the

Receivership Estate, the Receiver therefore has discretion to lease the properties as long as

he does so “in consultation with qualified business advisors” and “taking into consideration

the wishes of Defendant and Relief Defendants.” (Id.) In his objection, the Receiver detailed

the recommendations of Stacey Froelich of the real estate brokerage firm Compass, who

advised that the best way to maximize profit of the apartments was to sell them, and that

renting them out while trying to sell them was likely to diminish the profitability of those

sales. (Id.; see also Affidavit of Stacey Froelich, Ex. A to Receiver’s Obj. [Doc. # 1237-1].)

       In contrast to the reasoned analysis supplied by the Receiver, Relief Defendants

failed to offer support for their claim that “the rental income more than offsets any costs to

the units” or that the Receiver, in choosing to forgo leasing the apartment in accordance

with the informed opinion of Stacey Froelich, a licensed New York City real estate broker,

“has not followed the specific mandate of the Court” to maximize the realizable value of the

estate. (Relief Def.’s Mot. at 3.) The Receiver’s decision is based on his professional

expertise to maximize value of the Estate’s property after consulting with qualified

advisors and is an appropriate and authorized exercise of the discretion granted to him by

the Court.

       Accordingly, Relief Defendants’ motion [Doc. # 1220] is DENIED.



                                             IT IS SO ORDERED.

                                             ____________________/s/_______________________________

                                             Janet Bond Arterton, U.S.D.J.

                               Dated at New Haven, Connecticut this 23rd day of March 2021.


                                                2
